DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	This application is a CON of 15/208,534 filed on 07/12/2016, which is a CON of 14/259,362 filed on 04/23/2014 ABN.
Claim Objections
Claim 3 objected to because of the following informalities:  improper article used. Claim 3 recites the limitation "an airway of a patient" (emphasis added) in line 2.  For clarity, and given its dependency on Claim 2, “a patient” is understood to be “the patient” (emphasis added).  Since it is unlikely that “the patient” (Claim 2) differs from “a patient” (Claim 3), the examiner asks that the claim language be adjusted to read “the patient” in order to avoid an antecedence rejection. Appropriate correction is required.

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: "imaging device" in Claim 1; and “localization element” in Claims 1 and 7:
Claim 1 
An imaging device has been broadly interpreted as any mechanical, digital, or electronic viewing device; still camera; camcorder; motion picture camera; or any other instrument, equipment, or format capable of recording, storing, or transmitting visual images; this includes, but is not limited to, radial endobronchial ultrasound devices (EBUS);  computed tomography (CT) devices;  magnetic resonance imaging devices (MRI);  X-ray devices; 2D- or 3D-fluoroscopic imaging devices; 2D-, 3D-, or 4D ultrasound imaging devices; bronchoscopic video cameras; optical coherence tomography (OCT) devices; probe-based Confocal Laser Endomicroscopy (pCLE) devices; or any other suitable medical imaging devices, or any known imaging devices insertable into the working channel of a steerable catheter.  Such devices are referenced in Paras. [0059, 0069, and 0136] of the PG-Publication.

Claims 1 and 7:

A localization element has been broadly interpreted as any device or element capable of tracking or identifying the location of an entity, for example a foreign body or target tissue; these elements comprise, but are not limited to, six- or five-degree of freedom (6DOF or 5DOF) electromagnetic coil sensors, radiopaque markers, echogenic patterns, infrared light emitting diodes, and optical passive reflective markers. Such devices are referenced in Paras. [0062, 0076, and 0146] of the PG-Publication. 
5.	Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 2, 3, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation "the patient" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitations "a reference image feed of the reference” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether this recitation is the same as “a reference image feed of a reference of a known orientation” recited in Claim 1b.  Further, Claim 8 is unclear in the recitation of steps to use the processor to determine the registration rotation angle .  As written, the step of ensuring no additional input is provided occurs after generating a reference image feed of the reference while using the processor to determine the registration rotation angle  (emphasis added).  In this regard, the limitation is self-referential—requiring one to “use the processor to determine” while “using the processor to determine”.

Double Patenting
8. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9.	Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 6, and 7 of U.S. Patent No. 10,624,701 B2, hereinafter "reference patent". 
Regarding instant Claim 1, the reference patent discloses a method of orienting an image feed on a display comprising:
a) inserting an imaging device that provides the image feed into a channel of a steerable catheter (Claim 1, “image feed from an imaging device inserted into a steerable catheter” and “inserting the imaging device into the working channel of the steerable catheter”), wherein the steerable catheter has a distal end portion (Claim 1, steerable catheter comprises a distal end portion) and a localization element proximate the distal end portion (Claim 1, steerable catheter further comprises a localization element proximate the distal end portion of the elongated flexible shaft); 
b) using the imaging device to generate a reference image feed of a reference of a known orientation (Claim 1, using the imaging device to generate a real-time image feed of a reference, wherein the orientation of the reference is known); 
c) using a processor to determine a registered rotation angle  by which the reference image feed must be rotated to obtain a registered orientation such that the reference in the reference image feed is matched to its known orientation when the reference image feed is rotated to the registered orientation (Claim 1, using the processor to determine a first rotation angle  by which the real-time image feed generated by the image device must be rotated so that the reference in the real-time image feed is matched to the known orientation of the reference); 
d) determining a localization element orientation of the localization element of the steerable catheter (Claim 1, wherein the steerable catheter further comprises a localization element proximate the distal end portion of the elongated flexible shaft, wherein the method further comprises: tracking the location of the localization element of the steerable catheter in an airway using the navigation system; determining an orientation angle β of the registered real-time image feed with respect to the tracked location of the localization element of the steerable catheter); 
e) determining a localization element angle(orientation angle ) between the registered orientation and the localization element orientation (Claim 1, determining an orientation angle β of the registered real-time image feed with respect to the tracked location of the localization element of the steerable catheter); and
f) using the processor and the determined localization element angle  to ensure that a real-time image feed from the imaging device is shown in an "up" orientation on the display as the steerable catheter is manipulated (Claim 1, using orientation angle  to ensure that the real-time image feed is shown in an “up” orientation on the display regardless of the position and orientation of the localization element; examiner notes that changes in position and orientation reads on manipulation of the steerable catheter).  
10.	Regarding instant Claims 2-8, the reference patent further discloses (instant claim 2) the method of claim 1, wherein the processor and the display form part of a navigation system (Claim 1, navigation system comprising a processor and a display), and further wherein the steerable catheter is navigated into an airway of the patient using the navigation system (Claim 3, further comprising navigating the steerable catheter into the airway of the patient);
(instant claim 3) the method of claim 2, wherein the reference comprises an anatomical feature of the airway of a patient (Claim 3, wherein the reference comprises anatomical features of the airway of the patient);
(instant claim 4) the method of claim 2, further comprising overlaying a navigational aid onto the real-time image feed, wherein the navigational aid is registered to the real-time image feed (patent Claim 5, further comprising overlaying one or more navigational aids onto the real-time image feed, wherein the navigational aids are registered to the real-time image feed);
(instant Claim 5) the method of claim 4, wherein the navigational aid is selected from a set of aids comprising a navigation pathway and a directional cue (patent Claim 6, wherein the navigational aids comprise one or more of a navigation pathway and a directional cue);
(instant Claim 6) the method of claim 2, further comprising displaying a virtual volumetric scene of the airway on the display and registering the virtual volumetric scene to the real- time image feed (patent Claim 7, further comprising: displaying a virtual volumetric scene of the airway on the display of the navigation system; and registering the virtual volumetric scene to the real-time image feed);
(instant Claim 7) The method of claim 2, wherein the localization element orientation is determined by using the navigation system to determine the position and orientation of the localization element (Claim 1, wherein the method further comprises: tracking the location of the localization element of the steerable catheter in an airway using the navigation system; determining an orientation angle β of the registered real-time image feed with respect to the tracked location of the localization element of the steerable catheter); 
(instant Claim 8) the method of claim 1, wherein the step of using the processor to determine the registered rotation angle  further comprises ensuring that no steering input is applied to the steerable catheter after generating a reference image feed of the reference while using the processor to determine the registered rotation angle  (Claim 1, in light of the previously noted 112(b) rejection on this claim, where the use of the processor to determine a registered rotation angle (first rotation angle ) is preceded by generating an image feed of a references, and orienting the handle of the steerable catheter to a neutral position to ensure no steering is applied to the steerable catheter).
Allowable Subject Matter
11.	The prior art of record does not teach or reasonably suggest the particular combination of limitations recited in independent Claim 1:
 A method of orienting an image feed on a display comprising:
a) inserting an imaging device that provides the image feed into a channel of a steerable catheter, wherein the steerable catheter has a distal end portion and a localization element proximate the distal end portion; 
b) using the imaging device to generate a reference image feed of a reference of a known orientation; 
c) using a processor to determine a registered rotation angle  by which the reference image feed must be rotated to obtain a registered orientation such that the reference in the reference image feed is matched to its known orientation when the reference image feed is rotated to the registered orientation; 
d) determining a localization element orientation of the localization element of the steerable catheter; 
e) determining a localization element angle  between the registered orientation and the localization element orientation; and
 f) using the processor and the determined localization element angle  to ensure that a real-time image feed from the imaging device is shown in an "up" orientation on the display as the steerable catheter is manipulated.

The closest prior art to the claimed invention can be found in the combination of Tolkowsky, et al. (US 2010/0041949 A1; hereinafter “Tolkowsky”), Miller et al. (US 2003/0028107; hereinafter Miller), and Gilboa et al. (US 7,233,820 B2; hereinafter “Gilboa”).  
Tolkowsky teaches an example for registering an image to coronary blood vessels, a process that includes a method for orienting an image feed; disclosing (instant Claim 1) inserting an imaging device that provides the image feed into a channel of a steerable catheter, wherein the steerable catheter has a distal end portion and a localization element proximate the distal end portion (Para. [0295], “...entering the coronary sinus with a sheath or a steerable sheath, and wherein a probe comprising one or more location sensors [typically positioned at or towards its distal tip] is inserted through the sheath so that the location sensor is aligned with the distal tip of the sheath); and  determining a localization element orientation of the localization element of the steerable catheter (Para. [0244], “The terms `location,` `localized,` and `localizable,` where used in the context of determining the location of a tool or probe (or specifically of its distal tip), mean position along the X axis of a reference frame of coordinates, position along the Y axis of a reference frame of coordinates, position along the Z axis of a reference frame of coordinates, orientation in the roll angle, orientation in pitch angle, orientation in the yaw angle, or any combination thereof”).
Miller teaches using the imaging device to generate a reference image feed of a reference of a known orientation (Para. [0006] explains a typical ultrasound system acquires data by scanning a patient's target anatomy to receive multiple frames of data and derive position and orientation indicators for each frame relative to a prior frame, a reference frame or a reference position). 
Gilboa also discloses determining a localization element orientation of the localization element of the steerable catheter (Figs. 1 and 13; Col. 11, Lns. 40-44 regarding monitoring tip position and orientation; Col. 17, Lns. 25-45, to derive a best-fit mapping [typically translation and rotation] between the CT fiducial points and the reference coordinate system is derived”); and that a real-time image feed from the imaging device is shown in an "up" orientation on the display as the steerable catheter is manipulated (Figs. 17A and 17B; Col. 20, Lns. 15-33, with regard to the use of the angular deviation and direction of deflection to present a view in an “up” orientation).
However, neither Miller, Tolkowsky, nor Gilboa teach determining a localization element angle  between the registered orientation and the localization element orientation; or using the processor and the determined localization element angle  to ensure that a real-time image feed from the imaging device is shown in an “up” orientation on the display as the steerable catheter is manipulated.  Therefore, within the context of orienting an image based on the determination of the angle between the registered, rotated real-time image feed and the determined orientation of the localization element of the steerable catheter none of the prior art of record teaches the method described in the independent claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISHA B DIGGS whose telephone number is (571)272-5956. The examiner can normally be reached Monday - Friday 8:30am - 6:00pm EST, ALT Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISHA B DIGGS/Examiner, Art Unit 3793                                                                                                                                                                                                        
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793